
	

113 S473 IS: To ensure that Federal Register notices submitted to the Bureau of Land Management are reviewed in a timely manner.
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 473
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ensure that Federal Register notices submitted to the
		  Bureau of Land Management are reviewed in a timely manner.
	
	
		1.Review of certain Federal
			 Register noticesIf, by the
			 date that is 45 days after the date on which a State Bureau of Land Management
			 office has submitted a Federal Register notice to the Washington, DC, office of
			 the Bureau of Land Management for Department of the Interior review, the review
			 has not been completed—
			(1)the notice shall consider to be approved;
			 and
			(2)the State Bureau of Land Management office
			 shall immediately forward the notice to the Federal Register for
			 publication.
			
